DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 10/13/2022. This Action is made FINAL.
Claims 2, 5-7, 9, 17-20 were canceled.
Claims 1, 3-4, 8, 10-16, 21-36 are pending for examination.

Response to Arguments
Applicant's arguments filed “Miyata is silent with regard to “a plurality of severity values corresponding to a severity of the puddle"” have been fully considered but they are not persuasive. The examiner notes that a plurality of severity values is encompassed by “water splash width a”, “water splash width c”, and “the ability for the splash to hit a pedestrian” recited in Miyata. The examiner further notes the limitations would fully be encompassed by that Miyata page 3 “The water bounce estimation unit 24 is based on the traveling position and travel speed of the leading vehicle 104, the water bounce width a by the leading vehicle 104, and the traveling direction and traveling speed of the own vehicle 101 estimated by the vehicle course estimation unit 21. When the host vehicle 101 passes over the water reservoir 102, a water splash width c (not shown) where water splashed from the water reservoir 102 is scattered in the vehicle width direction is estimated. For example, if the estimated traveling speed of the host vehicle 101 is slower than the traveling speed of the leading vehicle 104, it may be determined that the estimated water bounce width c by the host vehicle 101 is smaller than the actual water bounce width a by the leading vehicle 104” and page 4 “(“Step S305: If the amount of water 105 that bounces when the leading vehicle 104 passes through the puddle 102 reaches the pedestrian 103, when the host vehicle 101 passes over the puddle 102, the water bounces on the pedestrian 103. It is determined whether it can occur (corresponding to "determination step" and "control step" in the claims). If water splashing to the pedestrian 103 may occur (S305, Yes), the process proceeds to step S306, and if water splashing to the pedestrian 103 can not occur (S305, No)”.

Applicant’s arguments, see Pages 8-9 , filed “Miyata is silent with regard to controlling a vehicle "based on at least one of the plurality of severity values to activate a cleaning capability of the one or more sensors of the first vehicle"”, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prokhorov(US20160167668A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3, 8, 10, 12-13, 16, 21-22, 24, 29-30, 32  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (English translation of JP 2019-104377 A) in view of Prokhorov(US20160167668A1).

Regarding claim 1

	Miyata discloses 

A method for controlling a first vehicle having an autonomous driving mode, the method comprising: (“The steering control unit 31 automatically assists and controls the steering 43 in accordance with the control amount calculated by the control amount calculation unit 27. The deceleration control unit 32 automatically assists and controls the accelerator 41 and / or the brake 42 in accordance with the control amount calculated by the control amount calculation unit 27. The driver or the like may be notified of the fact that such support control is being performed automatically” pg4, par 5; System takes full driving control of the vehicle)


receiving, by one or more processors, sensor data generated by one or more sensors of the first vehicle; (“The driving support device 1 illustrated in FIG. 1 includes a sensor unit 10, a determination unit 20, and a control unit 30,” pg3, par 2; “In order to solve the above-mentioned subject, one mode of the present invention is a driving support control method which makes it run on a computer device carried in vehicles,” Pg 2 par 5; Where the computer device/ unit is make up of processors which runs the program steps)


detecting, by the one or more processors, a splash caused by a second vehicle displacing water in a puddle located in an environment of the first vehicle and characteristics of the splash from the sensor data; (“When the preceding vehicle 104 detected by the preceding vehicle detection unit 13 passes over the puddle 102 detected by the puddle detection unit 11, the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction (the direction of the roadside zone or the sidewalk) is detected.” Pg3. Par 6) System detects the splash from a second vehicle in the same area as the first/ own vehicle and own vehicle uses sensors to collect data regarding the splash


generating, by the one or more processors based at least in part on the characteristics of the splash, a plurality of severity values corresponding to a severity of the puddle (“The preceding vehicle detection unit 13 detects a preceding vehicle 104 present in front of the host vehicle 101. In this detection, information such as the traveling position and traveling speed of the leading vehicle 104 with respect to the water pool 102 can be acquired. When the preceding vehicle 104 detected by the preceding vehicle detection unit 13 passes over the puddle 102 detected by the puddle detection unit 11, the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction (the direction of the roadside zone or the sidewalk) is detected.” Pg 3, par 5-6; “The water bounce estimation unit 24 is based on the traveling position and travel speed of the leading vehicle 104, the water bounce width a by the leading vehicle 104, and the traveling direction and traveling speed of the own vehicle 101 estimated by the vehicle course estimation unit 21. When the host vehicle 101 passes over the water reservoir 102, a water splash width c (not shown) where water splashed from the water reservoir 102 is scattered in the vehicle width direction is estimated” Pg 3 par 12; “(“Step S305: If the amount of water 105 that bounces when the leading vehicle 104 passes through the puddle 102 reaches the pedestrian 103, when the host vehicle 101 passes over the puddle 102, the water bounces on the pedestrian 103. It is determined whether it can occur (corresponding to "determination step" and "control step" in the claims). If water splashing to the pedestrian 103 may occur (S305, Yes), the process proceeds to step S306, and if water splashing to the pedestrian 103 can not occur (S305, No), water splashing avoidance support This process ends without activating the.” Pg 4-5 par 9-4 ; System is sensing/ generating severity values which are based on the size/ characteristics of the splash, and the speed of the second vehicle. The values are the width a (leading vehicle 104) and c (host vehicle 101) of the splash and the ability for the splash to hit a pedestrian. These values are based on characteristics of the splash and on the speed of the splash causing vehicle as due to physics, it directly affects and is responsible for the width of the splash and its ability to hit a pedestrian

controlling, by the one or more processors, the first vehicle based on at least one of the plurality of severity values (“The water splashing avoidance determination unit 25 pools the water to the passing spot 106 based on the passing spot 106 estimated by the passing spot estimation unit 23 and the estimated water bounce width c by the vehicle 101 estimated by the water splash estimation unit 24. In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary.” Pg. 4, par 1; “The control unit 30 is configured to execute predetermined water splashing avoidance support processing based on the control amount determined and calculated by the determination unit 20. The control unit 30 includes a steering control unit 31 and a deceleration control unit 32.” Pg. 4 par 4; System will control the vehicle as needed to prevent a severe splash when the Boolean value is seen to be true/ 1 of that the splash will be severe enough to hit an object))

	Miyata does not explicitly teach estimating controlling, by the one or more processors, the first vehicle based on at least one of the plurality of severity values to activate a cleaning capability of the one or more sensors of the first vehicle, however Prokhorov does explicitly teach 

	controlling, by the one or more processors, the first vehicle based on at least one of the plurality of severity values to activate a cleaning capability of the one or more sensors of the first vehicle (Prokhorov: Para 85 “Various possible steps of method 400 will now be described. At block 405, the environment surrounding the vehicle can be detected. As an example, the environment surrounding the vehicle can be detected for objects (e.g. vehicles) surrounding the vehicle, splash condition(s) and other items. Such detection can be performed by one or more sensors of the sensor system 145”; Para 86 “At decision block 410, it can be determined whether a splash condition is detected. Such a determination can be made using, for example, one or more of the sensors of the sensor system 125, the splash analysis module 121 and/or the processor 110”; Para 94 “If a user input is not received within the predetermined amount of time, the default driving action can be implemented. In one or more arrangements, the default driving action can be accompanied by one or more splash mitigating actions, including, for example, automatic cleaning of one or more sensors that are or may be affected by splash, a temporary increase of frequency of windshield wiper operation, and/or other splash mitigation action”) .

	It would have been obvious to one skilled in the art by the time of the effective filing date to have modified Miyata to include the teaching of Prokhorov to “facilitate the safety of the passengers of the vehicle and/or minimize low visibility driving conditions or events from developing” (Prokhorov: Para 18).

	
Regarding Claim 3
As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1.
	Miyata further discloses

		wherein the characteristics of the splash include dimensions of the splash. (“the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction (the direction of the roadside zone or
the sidewalk) is detected.” Pg3. Par 6; the system detects how wide the splash is. Width is a characteristic dimension)


Regarding Claim 8
As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1.
	Miyata further teaches

		wherein controlling the first vehicle includes controlling the first vehicle to avoid the puddle corresponding to the splash (“and a control unit 30, and is configured to be able to control the accelerator 41, the brake 42, the steering 43, the display 44, and the like.” Pg3, par 1;  “The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; System will control the vehicle to avoid a puddle)

Regarding Claim 10
As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1.
	Miyata further teaches

		wherein controlling the first vehicle includes controlling the first vehicle in order to avoid splashing an object located in the environment of the first vehicle (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; “If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307” pg. 5, par 1; System will take action to avoid splashing a pedestrian/ object

Regarding Claim 12
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Miyata further teaches

wherein the object is a pedestrian. (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; “If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307” pg. 5, par 1; System will take action to avoid splashing a pedestrian)

Regarding Claim 13
As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1.
	Miyata further teaches

further comprising, prior to detecting the splash, detecting the puddle, and wherein detecting the splash is in response to the detection of the puddle. (“As shown in FIG. 4A, when there is no water reservoir 102 on the road, the water splashing avoidance support process does not operate” pg. 5, par 6 “When the preceding vehicle 104 is present, acquire a water splashing width a in which the water 105 splashed when the leading vehicle 104 passes through the puddle 102” pg4, 10; Splash detecting is only done when a puddle is first detected)

Regarding claim 16:

Claim 16 recites a system having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 21

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1

	Miyota further discloses 

selecting, by the one or more processors, one of the plurality of severity values; and (“Step S305: If the amount of water 105 that bounces when the leading vehicle 104 passes through the puddle 102 reaches the pedestrian 103, when the host vehicle 101 passes over the puddle 102, the water bounces on the pedestrian 103. It is determined whether it can occur (corresponding to "determination step" and "control step" in the claims). If water splashing to the pedestrian 103 may occur (S305, Yes), the process proceeds to step S306, and if water splashing to the pedestrian 103 can not occur (S305, No), water splashing avoidance support This process ends without activating the. Step S306: If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated.” Pg 4-5 par 9-4 System is selecting one of the plurality of severity values, in this case the Boolean value of if the splash will be large enough to hit the object

controlling, by the one or more processors, the first vehicle based on the selected one of the plurality of severity values. “Step S306: If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307, and if the passage of the puddle 102 can not be avoided (S306, No), the process proceeds to step S308.” Pg 4-5 par 9-4; when the Boolean value shows the splash will hit the object, the vehicle will control the vehicle to avoid the puddle. The system is controlling the vehicle based on the selected value.

Regarding claim 22

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 21

	Miyota further discloses 

wherein the selected one of the plurality of severity values has a higher value than any other one of the plurality of severity values. “Step S306: If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307, and if the passage of the puddle 102 can not be avoided (S306, No), the process proceeds to step S308.” Pg 4-5 par 9-4; when the Boolean value shows the splash will hit the object, the vehicle will control the vehicle to avoid the puddle. The system is controlling the vehicle based the higher value as the value of if the splash will or will not hit the pedestrian is seen as the most important/ most valuable; therefore it has the highest value to the system. As it is the highest priority/ highest value setting, the system selects this value to cause the vehicle to be controlled to avoid the obstacle 

Regarding claim 24

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1

	Miyota further discloses 

wherein the generation of the plurality of severity values is further based on a speed of the first vehicle.  (“The water bounce estimation unit 24 is based on the traveling position and travel speed of the leading vehicle 104, the water bounce width a by the leading vehicle 104, and the traveling direction and traveling speed of the own vehicle 101 estimated by the vehicle course estimation unit 21. When the host vehicle 101 passes over the water reservoir 102, a water splash width c (not shown) where water splashed from the water reservoir 102 is scattered in the vehicle width direction is estimated. For example, if the estimated traveling speed of the host vehicle 101 is slower than the traveling speed of the leading vehicle 104, it may be determined that the estimated water bounce width c by the host vehicle 101 is smaller than the actual water bounce width a by the leading vehicle 104. it can. The water splashing avoidance determination unit 25 pools the water to the passing spot 106 based on the passing spot 106 estimated by the passing spot estimation unit 23 and the estimated water bounce width c by the vehicle 101 estimated by the water splash estimation unit 24. In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary” Pg 3-4, par 12-1 System uses the speed of the own to determine estimated splash severity, The speed directly affects how much the water will splash and if the splash will hit the object, which is the decision value of if the vehicle is controlled to avoid the puddle or to drive through the puddle. The severity value of if the splash from the own vehicle will hit another is based on the speed of the first vehicle. This is a severity value which has been generated along as part of the plurality of severity values.

Regarding claim 29

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 29 recites a system having substantially the same limitation as claim 21 above, therefore it is rejected for the same reason as claim 21.

Regarding claim 30

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 30 recites a system having substantially the same limitation as claim 22 above, therefore it is rejected for the same reason as claim 22.

Regarding claim 32

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 32 recites a system having substantially the same limitation as claim 24 above, therefore it is rejected for the same reason as claim 24.



Claim(s) 4, 26, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (English translation of JP 2019-104377 A) in view of Prokhorov(US20160167668A1) further in view of Kurihara (English translation of JP 2019-168968 A),

Regarding claim 4
As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1.

Miyata further discloses

Wherein the volume of water is estimated by identifying a change in dimensions of the splash over time “When the preceding vehicle 104 is present, acquire a water splashing width a in which the water 105 splashed when the leading vehicle 104 passes through the puddle 102 (corresponding to the “fourth detection step” in the claims). When the water splash width a of the leading vehicle 104 is acquired, the process proceeds to step S305.” Pg. 4 par 10; System accounts for the width and dimensions of the splash. By including this teaching with the splash database of Kurihara (as will be explained below), the system estimated the volume of water in the splash during a change over time

	the combination of Miyata and Prokhorov does not explicitly teach estimating a volume of water over a period of time during the splash, however Kurihara does explicitly teach 

wherein the characteristics of the splash include an estimated volume of water over a period of time during the splash, (“tire information stored in the storage unit 120. Specifically, the tire 60 has a first vertical groove 61a and a second vertical groove 61b…. The distance and direction of water splashing by the tire depends on the tire profile of the vehicle, the width of the tire groove, the depth of the tire groove, the angle of the tire groove, and the hardness (deformation rate) of the tire. Different. This is because the amount of water drained when entering the puddle and the direction of drainage differ depending on the tire outer shape, tread pattern, and the like.” Pg. 3 par 8; Stores tire information to predict the amount/ volume of water that will be displaced as the vehicle traverses the puddle which is over a period of time)

It would have been obvious to one skilled in the art by the time of the effective filing date to have modified the combination of Miyata and Prokhorov to include the teaching of Kurihara to better estimate the size of the splash to improve the prediction system of if the splash will or will not hit the other road object. “The puddle detection unit 132 may detect the depth of the puddle 30 based on the water surface dredging” pg. 5 par 19; “As described above, the present embodiment detects a puddle based on the water surface and predicts the distance that the water jumps and the direction in which the water jumps when the vehicle travels in the puddle.” Pg. 5 par 14.


Regarding claim 26
As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1.

Kurihara teaches

wherein the generation of the plurality of severity values is further based on a depth of the puddle. (“(“The puddle detection unit 132 may detect the depth of the puddle 30 based on the water surface dredging” pg. 5 par 19; “As described above, the present embodiment detects a puddle based on the water surface and predicts the distance that the water jumps and the direction in which the water jumps when the vehicle travels in the puddle.” Pg. 5 par 14; System detects the depth of the puddle to estimate the severity of the puddle depth and its estimated splash. It would have been obvious to base the severity values of the depth of the puddle as a deeper puddle will have more water which can be splashed therefore causing the possibility of bigger splashes increasing the likelihood of hitting objects

Regarding claim 34

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 34 recites a system having substantially the same limitation as claim 26 above, therefore it is rejected for the same reason as claim 26.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Prokhorov(US20160167668A1) further in view of Shibata (English translation of JP 2019-166877 A).

Regarding claim 11

	the combination of Miyata and Prokhorov, as shown in the rejection above, disclosed the limitations of claim 10
	
the combination of Miyata and Prokhorov does not explicitly teach: wherein the object is a third vehicle, however, Shibata does explicitly teach:

wherein the object is a third vehicle. (“Others are people or objects that may be damaged by water splashes when the vehicle passes through a puddle. For example, pedestrians, bicycles, other vehicles, walls, etc. near a puddle where the host vehicle passes correspond to others.” Pg. 3, par 3; which teaches the desire to prevent the splashing of road users besides pedestrians, in this case other vehicles)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified the combination of Miyata and Prokhorov to include the teachings of as taught by Shibata because “Water splash damage is, for example, polluting the appearance of others or depriving the field of view by scattering mud or sewage collected in a puddle” see at least pg3, par 3 in which the vehicle would avoid puddles to prevent splashes to maintain a clean and clear vehicle.

Claim(s) 14, 27,  35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Prokhorov(US20160167668A1) further in view of Day (US20170067750A1)

Regarding claim 11

	the combination of Miyata and Prokhorov, as shown in the rejection above, disclosed the limitations of claim 1
	
the combination of Miyata and Prokhorov does not explicitly teach: receiving, by the one or more processors, an indication, generated by the passenger using a user input of the first vehicle, of how driving through the puddle felt to the passenger; and converting, by the one or more processors, the indication to wherein another one of the severity values corresponds to the first vehicle  however, Day does explicitly teach:

	receiving, by the one or more processors, an indication, generated by the passenger using a user input of the first vehicle, of how driving through the puddle felt to the passenger (Day: Para 5 “a user input interface configured to receive a user input, a processor, and a storage device storing instructions executable by the processor to generate a route segment score of a route segment based on the user input and input from the sensor module, the user input including an indication of an observed condition of the route segment as entered by an occupant of the vehicle or a remote user outside of the vehicle, store the route segment score in one or more of the route segment score memory and a cloud server”) : and
	converting, by the one or more processors, the indication to wherein another one of the severity values corresponds to the first vehicle (Day: Para 43 “The processor 302 may receive and/or process the user input 306. As such, the user input may include one or more of a route/route segment score, route/route segment preference, route/route segment avoidance, route/route segment score threshold, and health condition. Based on the user input 306, the processor may adjust the route/route segment score generated from the sensor input 304, for example. A route/route segment with lower than threshold number potholes with a route/route segment score of 5, for example, as determined based on the sensor input (such as images captured by a camera) may be further adjusted based on the user input… a route/route segment score may be generated based on a type, frequency, and/or amplitude of irregularities/events in the route/route segment. For example, a route/route segment including potholes may be given a score (out of 10) selected from the range of 2-5 based on the number (e.g., frequency) of potholes and/or the amplitude (e.g., intensity, amount of deviation from a smooth route/route segment, height/depth of the pothole, size of the pothole, etc.) of the potholes…each event/irregularity may be scored (e.g., a score identifying the severity of each irregularity) and an average or other statistical factor of the scores of irregularities in a defined route segment may be calculated and used to derive a score for that route segment”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified the combination of Miyata and Prokhorov to include the teachings of as taught by Day because “the system may warn/notify the user about unsafe routes, and offer alternate safer routes for travel, thereby reducing the chances of vehicular accidents and injuries” (Day: Para 57)

Regarding claim 27

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 34 recites a system having substantially the same limitation as claim 26 above, therefore it is rejected for the same reason as claim 11.

Regarding claim 35

	the combination of Miyata and Prokhorov, as shown in the rejection above, disclosed the limitations of claim 1;

	Prokhorov further discloses 
	a first one of the severity values corresponds to how detrimental the puddle is to the first vehicle(Prokhorov: Para 30 ““Splash” means to cause something (e.g. a substance, fluid, etc.) to scatter in a flying mass. The splash analysis module 121 can be configured to determine whether the passing vehicle will drive through the splash condition. The splash analysis module 121 can be configured to predict and/or determine the size and/or direction of a splash resulting from the passing vehicle traveling through the splash condition. The splash analysis module 121 can be configured to predict and/or determine whether the vehicle 100 will be at least partially contacted or covered with splash caused by the passing vehicle”; i.e. severity values (splash condition) corresponds to how detrimental the puddle is to the first vehicle (predict and/or determine whether the vehicle 100 will be at least partially contacted or covered with splash) )

the combination of Miyata and Prokhorov does not explicitly teach: a second one of the severity values corresponds to how detrimental the puddle is to the passenger of the first vehicle however, Day does explicitly teach:

	a second one of the severity values corresponds to how detrimental the puddle is to the passenger of the first vehicle(Day: Para 43 “The processor 302 may receive and/or process the user input 306. As such, the user input may include one or more of a route/route segment score, route/route segment preference, route/route segment avoidance, route/route segment score threshold, and health condition. Based on the user input 306, the processor may adjust the route/route segment score generated from the sensor input 304, for example. A route/route segment with lower than threshold number potholes with a route/route segment score of 5, for example, as determined based on the sensor input (such as images captured by a camera) may be further adjusted based on the user input. For example, a user with a back pain/problems may not wish to travel though a route/route segment with potholes. Any high vibration or higher amounts of jostling that may occur when travelling along route/route segments with potholes, may induce further damage/pain in the back”; i.e. severity values (route/route segment score) corresponds to how detrimental the puddle is to the passenger of the first vehicle (high vibration or higher amounts of jostling causing damage/pain in the back))
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified the combination of Miyata and Prokhorov to include the teachings of as taught by Day because “the system may warn/notify the user about unsafe routes, and offer alternate safer routes for travel, thereby reducing the chances of vehicular accidents and injuries” (Day: Para 57).

Regarding claim 36

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 36 recites a system having substantially the same limitation as claim 26 above, therefore it is rejected for the same reason as claim 35.


Claim(s) 15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Prokhorov(US20160167668A1) further in view of Narang (US9568331B1)

Regarding claim 15

	the combination of Miyata and Prokhorov, as shown in the rejection above, disclosed the limitations of claim 1
	
the combination of Miyata and Prokhorov does not explicitly teach: receiving, by the one or more processors from a client computing device associated with the passenger, an indication of the severity of the puddle  and converting, by the one or more processors, the indication to wherein another one of the severity values corresponds to a passenger of the first vehicle however, Narang does explicitly teach:

	receiving, by the one or more processors from a client computing device associated with the passenger, an indication of the severity of the puddle  and
	converting, by the one or more processors, the indication to wherein another one of the severity values corresponds to a passenger of the first vehicle(Narang: Para 65 “the software could also gather information about the condition of the roads, or public transportation systems, etc. either explicitly via user input, or automatically through any sensors built-in to the user's device. Since the device is being used for real-time routing guidance, it would already know the user's location during the trip, it could tag the location with any road condition data. This data could be used to alert users about road conditions (26). In order to gather this data automatically, the software would need to first determine the rest state of the device, such as a smartphone. Thereafter, the software could monitor data from the device's sensors such as a gyroscope and accelerometer, which come standard in most smartphones today. If quick movements of the device are sensed while it was previously stationary, it can be construed as a bump in the road. The severity of the bump would depend upon the magnitude of the movement and various discrete levels of the severity could be pre-decided to categorize the bumps”; i.e. road conditions would encompass puddle and detected the same way as bump detection).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified the combination of Miyata and Prokhorov to include the teachings of as taught by Narang because “new methods of using the technology we have at our disposal to create a seamless, effortless and pleasurable road travel experience” (Narang: Para 57)


Regarding claim 28

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 28 recites a system having substantially the same limitation as claim 15 above, therefore it is rejected for the same reason as claim 15.


Claim(s) 23, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (English translation of JP 2019-104377 A) in view of Prokhorov(US20160167668A1) further in view of Alam (Normalization vs Standardization Explained)

Regarding claim 23

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 1.

	the combination of Miyata and Prokhorov discloses a plurality of severity values but does not teach normalizing the values into a predetermined range, However, Alam renders obvious 

wherein one or more of the plurality of severity values is normalized to a scale having a predetermined range of 0 to 1. (“What is Normalization? It is a scaling technique method in which data points are shifted and rescaled so that they end up in a range of 0 to 1. It is also known as min-max scaling… In CAT (an aptitude test conducted by IIM’s for the selection in top B-schools in India) too many applications are received. So they can’t examine all candidates at the same time, therefore the exam is conducted in shifts or even on different days. In different shifts, the question paper set is different. Although the questions are set in such a way that the difficulty level of each shift remains the same but still there might be a possibility that difficulty level of shift varies. So it will be unfair to the candidates who got a difficult set in shift A maximum marks scored by a candidate out of 300 in shift A is 280 and minimum is 80 on the other hand maximum and minimum marks scored by a candidate in shift B is 250 and 50 respectively. So we cannot compare the score of a candidate who scored 150 in shift A to a candidate who scored the same in shift B. Hence we normalize the scores The normalized score of a candidate who scored 150 in shift A will be calculated” 

It would have been obvious to one skilled in the art by the time of the effective filing date to modify the combination of Miyata and Prokhorov to include normalization as taught by Alam as normalization is widely used to establish a set scale to compare non-like value sets to each other.

Regarding claim 31

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 31 recites a system having substantially the same limitation as claim 23 above, therefore it is rejected for the same reason as claim 23.

Claim(s) 25, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Prokhorov(US20160167668A1) further in view of Ichikawa (U.S. Pub No. # 20180201260).

Regarding claim 25
	the combination of Miyata and Prokhorov as shown in the rejection above, disclosed the limitations of claim 1.
	
the combination of Miyata and Prokhorov does not explicitly teach wherein the generation of the plurality of severity values is further based on a size of the second vehicle. However, Ichikawa does explicitly teach:

wherein the generation of the plurality of severity values is further based on a size of the second vehicle. (“the detection points located near the other vehicle N1 before being enlarged are recognized as a penetrable object from the fact that the size of the other vehicle N1 is considered to have been enlarged due to a penetrable object such as an exhaust gas G or a spray of water Sp generated near the other vehicle N1.” [97] Sensor unit detects the size of the vehicle and compares new sensed size with original size. When the puddle is more sever, the sensed size difference of the vehicle is larger. This splash size is also a characteristic of the splash.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified the combination of Miyata and Prokhorov to include the teachings of as taught by Ichikawa because sensing puddle in road will lead to different vehicle behaviors and view obstruction so “it is possible to prevent a risk of contact of the vehicle of interest M with an obstacle from increasing due to presence of a penetrable object.” See at least [101]. As the size of the second vehicle appears to get larger, it is more likely that the puddle and splash is more severe due to the extra water in the air appearing to make the second vehicle larger, it would have been obvious to have the generation of the severity values include the size of the second vehicle due to the nature of the size of the vehicle increasing due to a more severe puddle situation. 

Regarding claim 33

	As shown in the rejection above, the combination of Miyata and Prokhorov disclosed the limitations of claim 16

Claim 33 recites a system having substantially the same limitation as claim 25 above, therefore it is rejected for the same reason as claim 25.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668